Citation Nr: 1039827	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to February 
1966.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is shown by competent 
medical evidence to be etiologically related to active service.

2. The Veteran's tinnitus is shown by competent medical evidence 
to be etiologically related to active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2. Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
4.87 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In an October 2008 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  The October 2008 letter also 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
a VA examination in May 2008.  38 C.F.R. § 3.159(c)(4) (2009).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is 
adequate with respect to the Veteran's physical examination and 
the diagnoses rendered.  The VA examination also included a 
review of the claims folder and medical records contained therein 
and a description of the history of the disability at issue.  As 
the Board will discuss below, the VA examination did not 
adequately consider the Veteran's lay statements with respect to 
the onset of his hearing loss and tinnitus, and the circumstances 
of his service.  However, in light of other probative evidence on 
the issue, the Board finds that a remand for a new VA examination 
is not necessary in this case.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  


B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorinerual hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2010).  

Service treatment records do not reflect any specific complaints 
or diagnoses relating to hearing loss or tinnitus.  Whispered 
voice testing, completed at the time of the Veteran's October 
1961 enlistment examination was 15/15 in each ear. 



On an audiological evaluation associated with clinical treatment 
records in October 1961, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
0 (10)
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)

The Board notes that prior to November 1967, audiometric results 
in service department records were reported in standards set 
forth by the American Standards Association (ASA). Those are the 
figures on the left in each column and are not in parentheses. 
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI). In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.

A November 1961 physical examination shows that the Veteran's 
hearing was 15/15 in each ear on whispered voice testing.

On the authorized audiological evaluation in November 1961, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
5 (15)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)

Service treatment records show that the Veteran was seen for an 
ear infection in the right ear in November 1963.  Follow up 
examinations in December 1962 show that swelling in the ear had 
subsided.

A February 1966 separation examination shows that the Veteran's 
hearing was 15/15 on whispered voice testing.  A separation 
audiogram was not completed.  

The Veteran reported that he served as an air traffic controller 
for over four years while in the United States Navy.  He reported 
exposure to extremely loud noise from jet engines.  The Veteran 
reported that one of his first assignments was to air chisel 
acrylic tile from his Chief's stainless steel deck.  He reported 
that even with noise suppressors, he had ringing in his ears for 
days after this assignment.  He reported that he served aboard 
the USS Kitty Hawk.  He stated that their berthing space was one 
deck below two steam catapults.  He reported that these catapults 
generated extremely loud noise and were used constantly.  

The Veteran submitted private audiograms from Miracle Ear dated 
in December 2006.  Graphs of the Veteran's audiograms have been 
associated with the clams file, but may not be interpreted by the 
Board.  See Kelly v. Brown, 7 Vet.App. 471, (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).

The Veteran was afforded a VA examination in May 2008.   The VA 
examiner reviewed the Veteran's claims file.  The Veteran 
reported that he served in the Navy as an air traffic controller.  
He reported that after his military service, he worked in 
information technology for his whole career.  The Veteran also 
reported that he hunted.  He reported wearing hearing aids since 
the late 1990s and cited the onset of his hearing problems as 
being in the early 1990s.  Hearing loss had been gradual and 
progressive.  Tinnitus was bilateral and was present in quiet 
environments.  The Veteran reported that tinnitus had been 
present since service.

On the authorized audiological evaluation in May 2008, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
80
90
95
LEFT
55
70
80
85
90

Speech audiometry revealed speech recognition ability of 58 
percent in the right ear and of 60 percent in the left ear.  The 
Veteran was diagnosed with bilateral sensorineural hearing loss.  

The VA examiner noted that the Veteran's enlistment physical 
reported hearing as 15/15.  A November 1961 physical reported 
normal puretone hearing bilaterally.  The Veteran's February 1966 
separation examination reported hearing as 15/15.  The VA 
examiner stated that the Veteran's record shows he had normal 
hearing early in his military career.  The Veteran reported that 
he had the onset of hearing loss in the 1990s, well after his 
military duty.  He had noise exposure from hunting to account for 
his hearing loss.  Therefore, the VA examiner opined that it was 
not likely that the Veteran's hearing loss was related to his 
military duty.  The VA examiner stated that the Veteran was an 
air traffic controller.  While he was around a flight line, he 
was not on the line and worked in a closed environment.  The VA 
examiner found no record of tinnitus in service.  The VA examiner 
stated that the Veteran's hearing loss did not occur until the 
1990s per his own statement.  The VA examiner stated that it was 
hard to believe that the Veteran had tinnitus since the 1960s 
with the little noise exposure he would have had working in a 
closed environment.  He stated, "Noise exposure loud enough to 
cause tinnitus but not enough to effect hearing, and to have 
hearing loss occur 30 years later due to hunting noise begs the 
question did hunting really cause the tinnitus?"  The VA 
examiner opined that it was not as likely as not that the 
Veteran's tinnitus was related to his military service.  

The Veteran submitted a private opinion from Dr. A.L., a Doctor 
of Audiology, in August 2008.  Dr. A.L. indicated that she had 
reviewed the Veteran's military records dated from 1961 to 1966.  
His reported history was also discussed.  The Veteran served in 
the Navy during the Vietnam War.  He was an air traffic 
controller aboard the aircraft carrier USS Kitty Hawk.  The 
Veteran reported that there were two catapults on either side of 
his work station, approximately 20 feet from him.   He reported 
significant noise from these catapults since they were steam 
generated.  He reported that steam would fill the release valve 
until it was "screaming" and then catapult the jet aircraft off 
the carrier.  He reported that jet airplanes ran their 
afterburners in order to take off from the carrier and that 
generated significant noise as they were launching next to him.  
The Veteran reported that when receiving the jet airplanes, the 
tail latch would stick to the steel deck and create a loud 
reverberation.  He reported that he wore a headset for 
communications with the pilots, tower, and other controllers, but 
reported that there was no noise reduction in the headphones.  
The Veteran also reported that he experienced ringing in the ears 
as well as decreased hearing for short periods of time in 
service.  Following service, the Veteran worked for Good Year 
Tires as a computer technician.  The then worked for the 
government until retirement as a computer technician.  The 
Veteran reported that he was a hunter and did not wear hearing 
protection while hunting.  

The Veteran's service treatment records and discharge documents 
were reviewed.  Dr. A.L. noted that upon separation a whisper 
voice test was conducted.  She stated that this test could not 
accurately assess high frequency hearing sensitivity and could 
neither prove nor disprove normal hearing.  The Veteran's VA 
examination was reviewed, and results indicated that the Veteran 
had moderate to profound sensorineural hearing loss in both ears.  
Dr. A.L. stated that although the Veteran's audiograms (whisper 
voice test) during active duty showed hearing to be essentially 
normal, the Veteran experienced acoustic trauma from significant 
noise sources.  These sources included jet airplane engines as 
well as the catapults.  Dr. A.L. noted that continued exposure to 
such noises could greatly damage outer hair cell function across 
all test frequencies.  She stated that, according to the American 
College of Occupation and Environmental Medicine, noise exposure 
without the use of hearing protection could cause and/or 
contributed to noise-induced hearing loss, acoustic trauma, and 
tinnitus in individuals.  It was documented in the histopathology 
literature that outer hair cell damage in the cochlea occurred 
prior to an individual ever showing a threshold shift on an 
audiogram.  Medical treaties indicated that the cause of tinnitus 
can usually be determined by finding the cause of any coexisting 
hearing loss.  Dr. A.L. stated, after full review of the 
Veteran's history and service treatment records, it was her 
professional opinion that it was more likely than not that the 
Veteran's bilateral hearing loss and bilateral tinnitus were 
related to his military noise exposure and more likely than not 
worsened as a civilian. 

A May 2008 VA audiological evaluation clearly shows that the 
Veteran has currently diagnosed bilateral hearing loss within the 
meaning of 38 C.F.R. § 3.385.  The May 2008 VA examination also 
establishes a current diagnosis of tinnitus.  

The Veteran has reported having significant noise exposure in 
service.  He also reported having hearing difficulties which he 
first noticed in the 1990s.  The Veteran also reported that he 
had the onset of tinnitus in service.  The Veteran is capable of 
providing such lay observations and there is no indication that 
his testimony is not credible.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (lay evidence is competent to establish 
features or symptoms of injury or illness).  As a layperson, he 
is not, however, competent to say he had a diagnosed hearing loss 
or tinnitus during service.

In this regard, medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay assertions do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).

While the Veteran can establish that he was exposed to loud noise 
in service, his statements and testimony alone are not considered 
competent evidence to establish that he has a current diagnosis 
of either bilateral hearing loss or tinnitus which is related to 
military service. 38 C.F.R. § 3.159(a)(2);  See also Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007), Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

The Veteran, however, has provided competent medical evidence 
showing that his currently diagnosed bilateral hearing loss and 
tinnitus are etiologically related to his noise exposure in 
service.  Further, as noted above, the Board finds that the 
Veteran's testimony in regard to his noise exposure in service is 
credible and well supported by evidence of record.  

In that regard, the Veteran's representative contends in a 
September 2010 statement that the May 2008 VA examiner's opinion 
is faulty, as it is based on the premise that the Veteran would 
have been in a closed environment as an air traffic controller in 
service, and not subject to acoustic trauma.   The Veteran's 
representative contends that DVA fast Letter 10-35 introduced the 
Duty MOS Noise Exposure Listing, which categorized an air traffic 
controller as having a "highly probable" probability of 
exposure to hazardous noise.  A review of the Duty MOS Noise 
Exposure Listing provided by the Department of Defense does 
confirm that the Veteran's duty position is consistent with a 
high probability of exposure to hazardous noise.  Thus, noise 
exposure in this case is conceded by the Board. 

According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  The Board finds that the May 2008 VA 
opinion in this case is inadequate, in that it is based on the 
faulty premise that the Veteran had little noise exposure in 
service.  The Board further notes that the May 2008 VA examiner 
failed to consider the Veteran's lay testimony with respect in 
his in-service noise exposure, and with respect to his having the 
onset of tinnitus in service.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has indicated that the 
Board may not rely on a medical opinion in which it is determined 
that a veteran's lay statements lack credibility solely because 
it is not corroborated by contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 
2006). To be adequate, a medical opinion must be based upon an 
accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  This includes considering a veteran's lay assertions of 
symptomatology that he is competent to observe, unless the Board 
has explicitly found that the assertions are not credible.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In contrast, the Board finds that the August 2008 private opinion 
from Dr. A.L. does provide credible evidence showing that the 
Veteran's hearing loss and tinnitus were incurred in service.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over that 
of another when VA gives an adequate statement of reasons and 
bases).  Dr. A.L. had the opportunity to review the Veteran's 
service treatment records, and discussed findings from service 
treatment records including findings from whispered voice testing 
completed at the time of the Veteran's separation from service.  
Dr. A.L. also considered the Veteran's history of both in-service 
and post-service noise exposure in providing her opinion.  Dr. 
A.L.'s opined that it was more likely than not that the Veteran's 
bilateral hearing loss and bilateral tinnitus was related to his 
military noise exposure and more likely than not worsened as a 
civilian.  She provided reasons and bases for her opinion based 
on the Veteran's history as applied to the medical principals 
involved.  As such, the Board finds that the Veteran has provided 
competent medical evidence which shows that his currently 
diagnosed bilateral hearing loss and tinnitus were incurred in 
service. 

C.  Conclusion

The Veteran has been diagnosed with bilateral hearing loss and 
tinnitus.  The Veteran is shown to have had exposure to hazardous 
noise in service associated with his duties as an air traffic 
controller.  Competent medical evidence shows that it is more 
likely than not, that bilateral hearing loss and tinnitus were 
incurred in service.  Therefore, the Board concludes that the 
evidence supports a finding that the Veteran has bilateral 
hearing loss etiologically related to active service.  The Board 
concludes that the evidence supports a finding that the Veteran 
has tinnitus etiologically related to active service.  




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


